Citation Nr: 1417002	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to February 2002 and from July 2006 to October 2007.  He is the recipient of the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for a right shoulder disorder, a left knee disorder, and PTSD.

In April 2011, the Veteran entered a notice of disagreement as to the denial of all three claims and a statement of the case was issued in November 2011.  Thereafter, in January 2012, the Veteran submitted a statement in which he requested reconsideration of VA's decision regarding his claims for service connection for a right shoulder disorder and PTSD.  Such statement was accepted as a substantive appeal for such issues.  Thereafter, an April 2013 supplemental statement of the case was issued with respect to the right shoulder and PTSD claims and the RO certified such issues to the Board in August 2013. 

As the January 2012 statement did not reference the issue of entitlement to service connection for a left knee disorder, and there is no other document of record that may be considered a timely filed substantive appeal, such issue has not been perfected for appeal and it is not properly before the Board.  See 38 C.F.R. § 20.202 (2013).  Moreover, as the RO has not taken any action to indicate to the Veteran that this issue remains on appeal and it took steps to close the appeal (see August 2013 certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims' holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because, in this appeal, the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to the issue of entitlement to service connection for a left shoulder disorder.  

The Board observes that the Veteran initially filed a claim for PTSD; however, during the course of the appeal, additional symptomatology related to depression was noted.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's March 2014 Information Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he began to have problems with his right shoulder during his deployment to Iraq, which he believes is the result of wearing heavy body armor.  He further reported that his right shoulder pain continued from the time of his discharge to the present.  As relevant to his acquired psychiatric disorder, the record reflects that the Veteran served in combat wherein he participated in conveys, experienced IED blasts, and witnessed combat-related injuries, and he alleges that he experiences psychiatric symptomatology as a result of such combat service.  Therefore, the Veteran claims that service connection for such disorders is warranted.

Pertaining to his right shoulder disorder, the Veteran's service treatment records reflect that, in August 2006, he was treated for a mild right rotator cuff tendonitis.  A December 2009 VA treatment record reflects complaints that the Veteran's right shoulder felt like it was burning on the inside and became sore and tired quickly.  Additionally, in January 2010, the Veteran reported a worsening of his right shoulder pain.  He indicated that he had pain since leaving service, but it was increasing in severity.  In light of in-service treatment, as well as the Veteran's reports of wearing heavy body armor coincident with his combat service, and his current complaints regarding his right shoulder, he was afforded a VA examination in February 2012 in order to determine the nature and etiology of such disorder.

In February 2012, the VA examiner noted that the Veteran had been diagnosed with right shoulder cuff-area tendonitis in service in 2006 and non-specific right shoulder pain in 2008.  The examiner noted the findings of a March 2011 MRI that revealed a small intrasubstance tear in the supraspinatus tendon consistent with tendinosis.  Regarding etiology, the February 2012 VA examiner opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by service.  The examiner's rationale stated that, if the Veteran had significant problems, he would have sought immediate and ongoing care back in 2008 after returning from unrestricted deployment.  The examiner also opined that the small cuff tear is minor and not related to any abnormal use of the cuff in the service, but rather some mild non-specific subacromioclavicular pain at the extremes of motion which is very common in the population and not particularly related to the service, especially considering that the Veteran ran his own brick and mortar company after service. 

The Board finds the examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  In his rationale, the examiner acknowledged that the Veteran claimed to have pain during and after service, but the examiner opined that if the pain was significant he would have sought treatment soon after discharge.  However, in December 2009, the Veteran stated that he did not seek professional treatment for his shoulder disability after service because he was afraid that it might require surgery.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Therefore, an addendum opinion regarding etiology that takes into consideration the Veteran's lay statements regarding chronicity of symptomatology should be obtained from the February 2012 VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, the Board notes that, while referenced by the February 2012 VA examiner, the results from the Veteran's March 2011 MRI are not of record.  Such should be obtained on remand.

Pertaining to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that, as he is the recipient of the Combat Action Badge, his alleged stressors related to his combat service are considered verified.  Additionally, VA treatment records reflect complaints of psychiatric symptomatology and, in April 2008, a screening showed moderate depression and some PTSD symptoms; however, no psychiatric diagnosis is of record.  In light of the Veteran's combat service and his noted psychiatric symptomatology, he was scheduled for VA examinations in March 2010 and March 2012 so as to determine the nature and etiology of his claimed acquired psychiatric disorder; however, he failed to report for such examinations without good cause.  However, the Board finds that a remand is necessary in order to obtain outstanding records from the Vet Center in Boise, Idaho.  In this regard, the Veteran indicated in his April 2011 notice of disagreement that he had been working with his counselor at the Vet Center in putting together his appeal.  As such statement identifies additional outstanding and relevant records, the Board finds that a remand is necessary in order to obtain such records.

Finally, no post-service treatment records dated after January 2010 have been associated with the record.  Therefore, while on remand, the AOJ should request that the Veteran identify all VA and non-VA healthcare providers who treated him for his right shoulder and acquired psychiatric disorders and, thereafter, obtain all identified records, to include the report of the March 2011 MRI and the Vet Center records, for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA healthcare providers who treated him for his right shoulder and acquired psychiatric disorders.  After securing any necessary authorization forms, obtain all identified records, to include the report of the March 2011 MRI and all records from the Vet Center in Boise, Idaho.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's February 2012 VA examination of the right shoulder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to specifically include consideration of the Veteran's complaints of right shoulder pain since service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disorder began during service or is otherwise causally related to any incident of service, to include his August 2006 treatment for a mild right rotator cuff tendonitis and/or the use of heavy body armor consistent with his combat service.

In offering such opinion, the examiner is advised that the lack of medical treatment after service should not be the sole basis for a negative opinion.  In this regard, the examiner should consider the Veteran's December 2009 statement that he did not seek professional treatment for his shoulder disability after service because he was afraid that it might require surgery, as well as his lay statements regarding the onset and continuity of symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of these claims.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



